Citation Nr: 1204205	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-11 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a right ankle fracture. 

2.  Entitlement to service connection for a disability manifested by aggravated pain to the left side of the jaw and mouth, to include as secondary to residuals of a fractured mandible with extraction of tooth number 17. 

3.  Entitlement to service connection for a disability manifested by left ear pain, to include as secondary to residuals of a fractured mandible with extraction of tooth number 17. 

4.  Entitlement to service connection for migraine headaches, to include as secondary to residuals of a fractured mandible with extraction of tooth number 17. 

5.  Entitlement to an increased compensable disability rating for residuals of a fractured mandible with extraction of tooth number 17. 



REPRESENTATION

Appellant represented by:	Michael W. Zimecki, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active military service from December 1987 to January 1993. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  By that rating action, the RO, in part, denied service connection for a right ankle disorder, aggravated pain to the right side of the jaw and mouth, a disability manifested by left ear pain, and migraine headaches, the latter three disorders each to include as secondary to the service-connected residuals of a fractured left mandible with extraction of tooth number 17.  The RO also continued a noncompensable disability rating assigned to the service-connected residuals of a fractured mandible with extraction of tooth number 17.  The Veteran appealed the RO's July 2007 rating action to the Board. 

In January 2011, the Veteran testified before the undersigned at a videoconference hearing at the Chicago, Illinois RO.  A copy of the hearing transcript has been associated with the claims files.  At the hearing, the Veteran clarified that he was seeking entitlement to service connection for a disability manifested by aggravated pain to the left (italics added for emphasis) side of jaw and mouth, as opposed to the right side of the jaw as originally developed by the RO throughout the appeal.  Thus, the issue with respect to this disability has been corrected and framed as that noted on the title page.  

The appeal is REMANDED to the RO.  VA will notify the appellant if additional action is required on his part.


REMAND

The Board finds that it must remand the claims on appeal for additional substantive development.  Accordingly, further appellate consideration will be deferred and this case remanded to the RO for action as described in the directives outlined in the indented paragraphs below. 

With respect to the claim for service connection for a right ankle disability, the Veteran maintains that he twisted his right ankle during active military service and has continued to experience pain and stiffness in the right ankle since service discharge in 1993.  (Transcript (T.) at pages (pgs.) 5, 6)).  The Veteran's service treatment records (STRs) show that he was seen for a right ankle sprain in March 1989.  He was instructed not to perform any running, jumping or marching for one week.  The Veteran returned to his unit with a profile.  A service separation examination report is not of record.

The Veteran is competent to report his current symptoms of right ankle pain and stiffness.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995). 

In view of above-cited STRs showing that the Veteran received treatment for a right ankle sprain and his credible statements and testimony that he has had problems since service and currently has a right ankle disability manifested by pain and stiffness, the Board finds that he should be afforded a VA joints examination to determine the etiology of any currently present right ankle disability.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Concerning the claims for service connection for disabilities manifested by aggravated pain to the left side of the jaw and mouth, disability manifested by left ear pain, and migraine headaches, the Veteran maintains that they are secondary to his service-connected residuals of a fractured mandible with extraction of tooth number 17.  

Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310 (2011) and compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 (2011).  

Here, the RO addressed direct and secondary service connection in a January 2010 statement of the case. 

A June 2007 VA dental examination report contains a VA examiner's opinion, which was rendered after a physical evaluation of the Veteran's left mandible, that there was less than 50 percent probability that headaches and left ear pain were caused by the "union of fracture."  A VA neurologist opined in June 2007, after a review of the claims files and physical evaluation of the Veteran, that it was less likely that the Veteran's migraine headaches were related to the fracture of the left mandible and tooth extraction.  The VA examiner's rationale was that the mandible fracture and tooth extraction were not known triggers for migraine headaches, such as food, bright light and noise.  The VA examiner further indicated that migraine headaches were not "activated by" the fracture of the left mandible and tooth extraction because migraine headaches were not associated with any eating or chewing episodes.  (See June 2007 VA dental and neurological examination reports, respectively).  

While the opinions above essentially discussed whether or not the Veteran's headaches and left ear pain were causally related to the service-connected residuals of a fracture of the left mandible with tooth extraction, they did not provide a medical opinion as to whether or not the Veteran's service-connected mandible fracture with tooth extraction aggravated (permanently worsened) the Veteran's migraine headaches and any currently present disability manifested by aggravated pain to the left jaw and mouth and left ear pain.  Thus, a remand is necessary to afford the Veteran VA examinations with opinions that address the aggravation component of the claims for a disability manifested by aggravated pain to the left side of the jaw and mouth, a disability manifested by left ear pain, and migraine headaches, each to include as secondary to residuals of a fractured mandible with extraction of tooth number 17. 
 
With regards to the claim for an increased rating for the service-connected residuals of a fracture of the left mandible with extraction of tooth number 17, the Board finds that the record is ambiguous as to the current severity of the above-cited disability.  A June 2007 VA dental examination report reflects that there was no evidence of any temporomandibular joint pain or restriction of motion vertically or horizontally.  The union of a previous mandibular fracture was described as "perfect."  However, the examiner noted that the Veteran experienced pain in tooth number 17 on the left side of his mouth due to a residual wire that was scheduled to be removed.  Subsequent VA treatment records do not reflect whether the Veteran had the wire removed.   Because the record indicates that the severity of the symptomatology associated with the Veteran's service-connected dental disability may have increased in severity, remand for a VA dental examination is necessary.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Finally, after issuance of a January 2010 Statement of the Case (SOC), wherein the RO addressed the service connection and increased rating issues on appeal but before the appeal was certified to the Board in October 2010, additional VA treatment and examination reports were associated with the claims files.  However, the RO did not issue a Supplemental Statement of the Case (SSOC) addressing this evidence.  Pursuant to 38 C.F.R. § 19.31 (2011), a SSOC will be issued after additional pertinent evidence is received by the agency of original jurisdiction after a Statement of the Case or the most recent Supplemental Statement of the Case has been issued and before the appeal is certified to the Board of Veterans' Appeals.   Thus, on remand, the RO must furnish the Veteran a SSOC that addresses all the evidence received since issuance of the January 2010 SOC. 

Accordingly, the case is REMANDED to the RO for the following action:

1.  Copies of updated treatment records should be obtained and added to the record.

2.  Schedule the Veteran for a VA joints examination by an appropriate specialist to determine the nature and etiology of any currently present right ankle disability.  The claims folder should be provided to the examiner for review of pertinent documents therein, and that such a review was conducted should be noted in the examination report.  The examiner should elicit from the Veteran and record a complete clinical history referable to the right ankle.  
   
Concerning any currently present currently right ankle disability found on examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that such disability is etiologically related to, or had its onset during, the Veteran's period of active military service or, for arthritis, within the initial post-service year.  The examiner is requested to comment on the Veteran's STRs reflecting that he was seen for a right ankle sprain in March 1989.  He was instructed not to perform any running, jumping or marching for one week.  The Veteran returned to his unit with a profile.

A complete rationale must be provided for any opinion provided. 

If an examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Schedule the Veteran for appropriate VA examination(s) in order to ascertain the nature and likely etiology of any currently present disability manifested by aggravated pain to the left jaw and mouth, disability manifested by left ear pain and migraine headaches.  The claims folder should be provided to each examiner for review of pertinent documents therein, and that such a review was conducted should be noted in the examination report.  Each examiner should elicit from the Veteran and record a complete clinical history referable to the disability being examined. 
   
Concerning any currently present disability manifested by aggravated pain to the left jaw and mouth, disability manifested by left ear pain and migraine headaches, the examiner(s) should provide opinions with respect to their respective disability(ies) to the following questions: 

(i)  Is it at least as likely as not (50 percent or greater likelihood) that any currently present disability manifested by aggravated pain to the left jaw and mouth, disability manifested by left ear pain and/or migraine headaches etiologically related to, or had its onset during, the Veteran's period of active military service?
		
(ii)  Is it at least as likely as not (50 percent or greater likelihood) that any currently present disability manifested by aggravated pain to the left jaw and mouth, disability manifested by left ear pain and migraine headaches has been aggravated by (permanently increased in severity beyond the natural progress of the disorder) by the service-connected residuals of a fracture of the left mandible with extraction of tooth number 17? 

In formulating the foregoing opinions, the VA examiners are requested to review the other medical opinions of record.  Specifically, the June 2007 VA dental and neurology examination reports, wherein the examiners concluded that the Veteran's migraine headaches and left ear pain were not related to the service-connected fracture of the left mouth and tooth extraction, to include the VA neurologist's opinion that the Veteran's migraine headaches had not been "activated by" the above-cited service-connected disability.  (See June 2007 VA dental and neurology examination reports). 

If an examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Schedule the Veteran for a VA dental examination. The claims file and a copy of this remand must be provided to the examiner in conjunction with the examination, the examiner must review the claims file and annotate the report as to whether he or she reviewed the claims files. 

The examiner should indicate whether there is malunion or nonunion of the mandible.  If there is malunion, he or she should indicate whether there is slight, moderate, or severe displacement.  If there is nonunion, he or she should indicate whether it is moderate or severe.   The examiner's conclusions in this regard should take into consideration the degree of motion and relative loss of masticatory function. 

The examiner must also comment on the presence and resulting complications of any residual wire in the Veteran's mouth.

The examiner should also identify all other dental and oral symptomatology, to include any loss of mandible, limited motion of temporomandibular articulation, or loss of ramus.  Additionally, inter-incisal range of motion should be noted. 

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries and that his reports must be taken into account. 

5.  Then, the RO should readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, the RO must issue a Supplemental Statement of the Case to the Veteran and his attorney that addresses all evidence received since the January 2010 Statement of the Case.  Prior to recertifying the appeal to the Board, the RO must afford the Veteran's attorney an opportunity to review the claims file and submit written argument in support of the claims. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



      ______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




